1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      HYRUM JOSEPH WEST,
4
                           Plaintiff,
5                                                       2:13-cv-00271-APG-VCF
      vs.                                               ORDER
6     NYE COUNTY, et al.,
7                          Defendants.
8           Before the court is Plaintiff Hyrum West’s Request for Exception to Attendance (ECF No. 132).
9           Accordingly,
10          IT IS HEREBY ORDERED that a hearing on Plaintiff Hyrum West’s Request for Exception to
11   Attendance (ECF No. 132) is scheduled for 1:00 PM, February 10, 2020, in Courtroom 3D.
12          DATED this 5th day of February, 2020.
                                                              _________________________
13
                                                              CAM FERENBACH
14                                                            UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25
